Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Proposed Amendments
	The following is a response to the amendments as noted in Section 3 of the PTO-303 Advisory Action Before Filing of Appeal Brief form.
Amended claims 1, 9, and 10, if entered as proposed would present new issues requiring further consideration or search.
Response to Arguments
In response to applicant’s arguments, the examiner determines that these arguments are directed to the new added limitations that have not been examined in the previous office action such as “in a case that it is determined that the distance to the predetermined restricted area, or the time period…”.
However, the applicant arguments directed towards claim elements from canceled claim 2 which are now incorporated into claim 1 have been fully considered but they are not persuasive. The applicant argues the cited art of Wang fails to disclose “in a case that is determined that the distance to the predetermined restricted area, or the time period until the host vehicle reaches the predetermined area is shorter than the threshold value, the one or more processors causes the vehicle control device to restrict a lane change of the host vehicle into the other lane”. However, the examiner respectfully disagrees. Wang discloses methods and systems to determine whether a vehicle may enter a restricted lane based on at least the type of vehicle allowed to enter the restricted lane and the type of vehicle being controlled, see at least Para. [0010], such restrictions on a lane include number of vehicle occupants, type of vehicle propulsion system, and number of vehicle wheels [0025]. Therefore the cited art discloses the argued limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664